Title: To Benjamin Franklin from C. Drogart, 27 July 1782
From: Drogart, C.
To: Franklin, Benjamin


Sir,
Nantes July 27th. 1782
May I presume to acquaint you that I have directed the Business of the House of Penet DaCosta freres & Co. and that of Penet distinctly whilst I thought their dealings consistent with the Principles of Honour & Honesty. With the latter I relinquish’d all kind of Intercourse from the time I condescended to write in Paris Octr. the 30th Ulto. the letter to you touching a loan he said he could obtain for the State of Virginia amounting to Six hundred thousand livres tournois provided you would be pleas’d to put your visa to his Bills amounting to a 100 pistols each. Your declension on that account was both Prudent & safe for the State of Virginia. Time has Justify’d your measures, as well as my subsequent Conduct my Character. No doubt your Excellency is not ignorant that the Commercial Agent Gl. was oblig’d to disappear & surrender what he could not carry away with him to his Creditors. I am happy to have withdrawn timely & Publicly by that step I saved my Reputation unblemish’d.
My time not being at present engross’d by the little Business I carry on my own account, I would readily embrace some Reputable Connection. Therefore, I beg, when opportunity offers itself that you would be pleas’d to honour me with your recommendation which I would gratefully acknowledge according to my endeavours. I understand tolerably the American Language; the inclosed I have sent as a specimen of my little Knowledge in spelling Political matters. I beseech you would forgive my Temerity; it proceeds from a heart truly attach’d to the Interest of the Americans.
I am with profound Respect. Sir Your most obedient & very humble servant
C∴ Drogart.
His Excellency the Honble. Doctor Franklin.
 
Notation: Drogart July 27 1782.
